NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                     2008-1014, -1035

                             ALLAN BLOCK CORPORATION,

                                                       Plaintiff-Appellant,

                                             v.

                                 E. DILLON & COMPANY,

                                                       Defendant-Cross Appellant.


        Darren B. Schwiebert, Fredrikson & Byron, P.A., of Minneapolis, Minnesota, argued
for plaintiff-appellant. With him on the brief were Kurt J. Niederluecke, James R. Mayer,
and Laura L. Myers.

       Wyatt B. Durrette, Jr., DurretteBradshaw PLC, of Richmond, Virginia, argued for
defendant-cross appellant. With him on the brief were Barrett E. Pope, Christine A.
Williams, and Halliday Moncure Merrick.

Appealed from: United States District Court for the District of Minnesota

Judge Joan N. Ericksen
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                   2008-1014, -1035


                           ALLAN BLOCK CORPORATION,

                                                       Plaintiff-Appellant,

                                            v.

                               E. DILLON & COMPANY,

                                                       Defendant-Cross Appellant.


                                    Judgment

ON APPEAL from the         United States District Court for the District of Minnesota

in CASE NO(S).             04-CV-3511

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, MOORE, Circuit Judge, and O’GRADY*,
      District Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT




DATED August 13, 2008                        /s/ Jan Horbaly
                                            Jan Horbaly, Clerk


*     Honorable Liam O’Grady, District Judge, United States District Court for the
Eastern District of Virginia, sitting by designation.